Citation Nr: 1300088	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  07-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with gastroparesis. 

2.  Entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from March 1997 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the St. Petersburg, Florida, Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In January 2011, the matters were remanded for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability was denied in a February 2007 rating decision.  In Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating claims.  Id. at 315.  Thus, the Board concludes that the TDIU claim was separately adjudicated, and the Veteran did not perfect an appeal of that decision.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 


FINDINGS OF FACT

1.  GERD is not manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

2.  Manifestations of Parkinson's disease as it affects his left (major) upper extremity consist of a moderate tremor and some rigidity and weakness, with functional impairment equivalent to moderate incomplete paralysis of the median nerve.  

3.  Manifestations of Parkinson's disease as it affects his right (minor) upper extremity consist of a mild tremor and some rigidity and weakness with disability equivalent to mild incomplete paralysis of the median nerve.  

4.  Manifestations of Parkinson's disease as it affects his left lower extremity consist of a mild tremor with a shuffling gait resulting in functional impairment equivalent to moderate incomplete paralysis of the peripheral nerve.  

5.  Manifestations of Parkinson's disease as it affects his right lower extremity consist of a mild tremor with a shuffling gait resulting in functional impairment equivalent to moderate incomplete paralysis of the peripheral nerve. 

6.  Loss of automatic movements in the face due to Parkinson's disease is moderate.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7346 (2012). 

2.  The criteria for a 30 percent rating for manifestations of Parkinson's disease affecting the left (major) upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8515 (2012). 

3.  The criteria for a 10 percent rating for manifestations of Parkinson's disease as it affects his right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8515 (2012).  

4.  The criteria for a 20 percent rating for manifestations of Parkinson's disease affecting the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8520 (2012). 

5.  The criteria for a 20 percent rating for manifestations of Parkinson's disease affecting the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8520 (2012). 

6.  The criteria for a 10 percent evaluation for loss of automatic movements in the face have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, Diagnostic Codes 8004, 8207 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claims for increased ratings for GERD and Parkinson's disease arise from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records have been obtained.  He has been provided with VA examinations in connection with his claims.  He has declined to the opportunity to appear at a hearing.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Higher Ratings

Applicable Laws & Regulations 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R.  Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Id.   

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7346, the rating code for a hiatal hernia, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.  

Under Diagnostic Code 8004, a 30 percent disability rating represents the minimum rating for paralysis agitans.  38 C.F.R. § 4.124a.

The provisions of 38 C.F.R. § 4.124a provide that evaluations of neurological conditions and their residuals may also be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc. are to be considered.  With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  

Diagnostic Code 8515 provides a 70 percent rating for the major extremity and a 60 percent disability rating for the minor extremity if there is complete paralysis of the median nerve.  The factors indicative of complete paralysis consist of the hand inclined to the ulnar side; the index and middle fingers more extended than normally; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); incomplete and defective pronation; absence of flexion of the index finger and feeble flexion of the middle finger; inability to make a fist; index and middle fingers remain extended; inability to flex the distal phalanx of the thumb; defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012).  

If paralysis is incomplete, Diagnostic Code 8515 provides a 50 percent rating for severe disability in the major extremity and a 40 percent rating for severe disability in the minor extremity.  For moderate incomplete paralysis, a 30 percent rating is warranted for the major extremity and a 20 percent rating is warranted for the minor extremity; a 10 percent rating is warranted for mild incomplete paralysis of the major extremity and for mild incomplete paralysis of the minor extremity.  Id. 

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve is rated 10 percent disabling when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe with marked muscular atrophy.  38 C.F.R. § 4.124a; Diagnostic Code 8520.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve, wherein the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" as it pertains to peripheral nerve disabilities indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Disabilities involving the seventh cranial nerve may be evaluated based on paralysis, neuritis, or neuralgia.  38 C.F.R. § 4.124a, Codes 8207, 8307, 8407. 

Paralysis is dependent upon relative loss of innervation of facial muscles.  It is rated under Code 8207, which provides a 10 percent evaluation for incomplete, moderate paralysis of the seventh cranial nerve; a 20 percent evaluation for incomplete, severe paralysis; and a 30 percent evaluation for paralysis that is complete. 

Analysis

A.  GERD

The Veteran's GERD with gastroparesis is rated by analogy under Diagnostic Code 7346, pertaining to hiatal hernias.  See 38 C.F.R. § 4.20 (When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.).  A 30 percent rating has been assigned.  

On VA examination in May 2006, the Veteran was noted to be well nourished, and the abdomen was reported to be soft, and only slightly tender to palpation in the mid epigastrium.  Bowel sounds were present times four, and no organomegaly, masses or hernias were reported.  In addition, and although complaints of pain in the substernal region and the epigastrium right after eating or with strenuous activity were noted, not very much regurgitation was reported.  No dysphagia for liquids was reported, and only occasional burning in the throat and difficulty swallowing meat was noted.  The report of examination further reflects no medications for GERD, and occasional nausea or vomiting was noted to be likely attributable to medication for Parkinson's disease.  The diagnosis was GERD and mild, delayed gastric emptying status post esophageal dilations for strictures.  The Board notes that service connection is in effect for esophageal stricture, status post dilations, and is separately evaluated.  

In addition, a May 2006 private treatment record notes no gastrointestinal symptoms, to include abdominal pain, diarrhea and nausea and vomiting.  Further, and although the Veteran reported weight loss in his August 2006 notice of disagreement, the May 2006 private record reflects weight was 147 pounds, and a March 2011 VA treatment record reflects that he weighed 147.9 pounds, and denied a change in weight or appetite.  

Additionally, the February 2011 VA examination report reflects that the Veteran was well developed and well nourished.  The abdomen was noted to be soft and spherical without palpable tenderness, gasses or organomegaly.  Further, and although clinical testing was noted to show persistent narrowing at the gastroesophageal junction, no hiatal hernia was reported.  In addition, and although complaints of severe epigastric pain and/or a burning sensation were noted, along with intermittent reflux/regurgitation and/or nausea, melena and dysphagia with spicy food, he denied vomiting or hematemesis.  Regardless, the examiner concluded that GERD (and esophageal stricture) resulted in only mild functional limitation.  

It is also observed a March 2011 VA treatment record reflects nutritional intake was adequate.  Further, and although not bound by determinations of other agencies, the Board has considered the Social Security Administration (SSA) records.  The Board notes that the SSA disability determination was based not only on GERD but also Parkinson's disease and Wolff-Parkinson-White syndrome.  Regardless, the 30 percent evaluation currently assigned for GERD with gastroparesis contemplates the degree of impairment in earning capacity, if any, including loss of time from exacerbations due to service-connected GERD with gastroparesis.  38 C.F.R. § 4.1 (2012).  

In this case, the evidence does not establish symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, at any time during the appeal period.  Rather, the record reflects the Veteran's weight is stable, he has consistently been reported to be well developed and well nourished, and functional impairment due to GERD has been determined to be mild.  

In reaching a determination in this case, the Board has accorded more probative value to the VA examination reports and opinions.  The Board notes that the February 2011 VA examiner reviewed the claims folder and the opinion provided is based on objective findings, and sound reasoning.  In addition, the opinion is consistent with VA and private treatment records.  

The preponderance of the evidence is against an evaluation higher than 30 percent for GERD with gastroparesis and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.  

B.  Parkinson's Disease

The RO has assigned an initial 30 percent evaluation for Parkinson's disease under Diagnostic Code 8004 for paralysis agitans.  38 C.F.R. § 4.124a, Diagnostic Code 8004.  Paralysis agitans is also known as Parkinson's disease.  Dorland's Illustrated Medical Dictionary 972 (26th ed. 1990).  The Veteran seeks a higher evaluation.  

The only rating available for paralysis agitans under Diagnostic Code 8004 is 30 percent.  The Board finds that it is more advantageous to the Veteran to rate the manifestations of the disease separately.  

The record reflects that the Veteran was diagnosed with Parkinson's disease during service in 2004, and a December 2005 Physical Evaluation Board report notes symptoms to include continuous hand tremors and slowed ability to initiate/continue movements.  The report reflects that he was no longer able to do even simple administrative duties to which he had been relegated earlier in the year due to the severity of his condition, and that because of the progressive nature of Parkinson's disease improvement was unlikely.  

With respect to the upper extremities, initially, the Board finds that the Veteran is left hand dominant.  Although a February 2011 VA examination report reflects that he is ambidextrous, the May 2006 VA examination report notes that he was left-handed, but had begun writing with his right hand because his left hand was worse/more symptomatic than the right.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran is left hand dominant.  

In addition, and although the May 2006 VA examination report notes that the tremor in the left upper extremity was mild, it was determined to be marked in a May 2008 private neurology report, and the February 2011 VA examiner reported that the left upper extremity tremor was moderate.  Resolving doubt in favor of the Veteran, Board finds that the left upper extremity impairment more nearly approximates to the criteria for a 30 percent rating under Diagnostic Code 8515, pertaining to moderate incomplete paralysis.  

In addition, both the May 2008 private neurology report and the February 2011 VA examination report reflect that the right upper extremity tremor is mild.  Thus, the right upper extremity impairment meets the criteria for a 10 percent rating under Diagnostic Code 8515.  

The Board notes that service connection for flexion tendonitis of the right wrist is in effect and a separate evaluation has been assigned based on limitation of motion of the right wrist.  Thus, the degree of impairment due to flexion tendonitis of the right wrist is not for consideration in the evaluation of Parkinson's disease.  

With respect to the lower extremities, and although the May 2006 VA examination notes a slightly slowed gait without any shuffling or other abnormality, private treatment records, dated in October 2006 and December 2006, reflect a chronic tremor in all muscles.  In addition, the May 2008 private neurology report notes that Parkinson's disease caused marked bradykinesis and rigidity in all movements, as well as spasticity, and that any change in position was accomplished very slowly.  Moreover, the October 2007 VA vocational rehabilitation records note lower extremity tremors and difficulty with ambulation resulting in moderate impairment in activities of daily living.  Although the February 2011 VA examination report notes that the tremor in the right and left lower extremity was mild, bradykinesis was reported as moderate and it was noted that the Veteran was unable to walk when he missed his medication because of severe generalized pain.  

Similarly, a March 2011 VA treatment record notes that the Veteran only walked occasionally during the day and for very short distances.  In view of the resulting functional impairment, to include not only a shuffling gait but also imbalance noted in the February 2011 VA report of examination, the Board finds that the disability picture more nearly approximates the criteria a 20 percent disability evaluation for the right lower extremity and a 20 percent rating for the left lower extremity, for moderate incomplete paralysis under Diagnostic Code 8520.  

The Board further finds that the criteria for a 10 percent evaluation for loss of automatic movements of the face manifested by an expressionless face rated as moderate incomplete paralysis under Diagnostic Code 8207 is warranted.  Although the May 2006 VA examination report reflects cranial nerves II through XII were intact, the Physical Evaluation Board report specifically notes an expressionless face consistent with the February 2011 VA examiner's report of a moderate loss of automatic movement of the face.  

In addition, the Board finds that higher ratings are not warranted at any time during the appeal.  The evidence does not establish that the degree of impairment in the upper or lower extremities more nearly approximates the criteria for ratings higher than those granted in this decision.  The May 2006 VA report of examination reflects deep tendon reflexes were 2+ equal and symmetrical in all four extremities, and good sensation to pin prick and light touch in the extremities was noted.  In addition, no definite cog wheeling was noted.  Finger-to-nose and heel-to-shin maneuvers were intact, and Romberg was negative.  Private treatment records, dated in October 2006 and December 2006, reflect sensory examination was normal, and strength was 4/5 in all muscles.  Further, the February 2011 VA examination report notes mild impairment with regard to balance impairment and stooped posture, and although pronator drift was noted, the overall degree of impairment was noted to be moderate.  

In reaching a determination, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to assign evaluations higher than the evaluations granted in this decision for manifestations of Parkinson's disease.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability manifested by upper and lower extremity tremors and functional impairment, and mild loss of automatic movement of the face, as well as GERD.  Thus, the rating criteria are adequate to evaluate the manifestations of Parkinson's disease and GERD and referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 30 percent for GERD with gastroparesis is denied.  

An initial 30 percent rating for manifestations Parkinson's disease as it affects his left (major) upper extremity is granted, subject to the law and regulations regarding the payment of monetary benefits. 

An initial 10 percent rating for Parkinson's disease as it affects his right upper extremity is granted, subject to the law and regulations regarding the payment of monetary benefits.  

An initial 20 percent rating for Parkinson's disease as it affects his left lower extremity is granted, subject to the law and regulations regarding the payment of monetary benefits. 

An initial 20 percent rating for manifestations of Parkinson's disease as it affects his right lower extremity is granted, subject to the law and regulations regarding the payment of monetary benefits.  

A 10 percent evaluation for loss of automatic movements in the face is granted, subject to the law and regulations regarding the payment of monetary benefits. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


